Appeal by defendant from an order of the Supreme Court at Special Term, entered in Albany County on June 18, 1953, which denied defendant’s motion for a change of venue from Albany County to New York County. The action is based upon an alleged contract and was properly brought in Albany County where the plaintiff has its place of business. Defendant’s motion to change the venue is based upon the grounds of the convenience of material witnesses and that the ends of justice will be promoted by the change. The court below properly rejected from consideration as “ witnesses ” the names of two business corporations. {White v. Mayer, 112 N. Y. S. 2d 253.) While the moving papers on both sides refer to the subject matter within the knowledge of the proposed witnesses, they fail to state what the testimony of the respective witnesses will be. No preponderance of material witnesses in New York County has been established. The case is on the December, 1953, alarm calendar in Albany County and may be tried at an earlier date in Albany County than in New York County. Ordinarily venue will not be changed from a rural county to New York County. The fact that the transaction involved if alleged to have occurred in New York County is not controlling when the ends of justice are involved. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.